Citation Nr: 0823893	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  96-37 656	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for right knee Osgood 
Schlatter's Disease, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a scar on the left 
iliac crest, currently rated as 10 percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1996 and May 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC, and a February 2003 rating decision 
by the RO in Baltimore, Maryland.

The Board notes that the issue characterized by the RO as an 
increased rating for a scar on the left iliac crest was 
originally adjudicated in November 1986 as residuals of left 
anterior iliac crest bone graft.  Because the issue developed 
for the Board's review has been limited to the rating for 
only the scar, it is the scar issue alone, and not other 
residuals of the veteran's bone graft, over which the Board 
has jurisdiction on appeal.  The Board notes, however, that 
the veteran has averred that, in addition to symptoms 
associated with the scar on the left iliac crest, he also 
experiences pain and tenderness in the bone beneath the scar.  
The Board again refers to the RO the question of the 
propriety of a separate compensable rating for other 
residuals of the bone graft.

(Consideration of the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for diabetes mellitus is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The veteran's right knee Osgood Schlatter's Disease is 
evidenced by buckling and negative results on anterior drawer 
test, McMurray's test, and test for lateral instability.  

2.  The veteran's arthritis of the right knee causes 
disability that equates to no worse than flexion limited to 
85 degrees and extension limited to 10 degrees.  

3.  The veteran's scar on the left iliac crest is well-
healed, hyperpigmented, minimally raised, mobile without any 
disfigurement, and is tender on palpation, with no evidence 
of ulceration, redness, or discharge.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
right knee Osgood Schlatter's Disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.71a, Diagnostic Code 5257 (2007).  

2.  The criteria for an increased rating for the veteran's 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).  

3.  The criteria for an increased rating for the veteran's 
scar on the left iliac crest have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
and May 2001, and February and May 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)
 
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vasquez-Flores, supra, at 47.  The RO also 
provided a statement of the case (SOC) and five SSOCs 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

The veteran was specifically asked to provide information 
relating the effects of his disabilities on his employment 
and on his ordinary, daily, activities, and was given the 
verbatim text of the rating criteria related to each of his 
increased rating claims.  While some of the foregoing notice 
was provided after the initial rating decisions, and may have 
been provided outside the scope of dedicated VCAA 
notification letters, the Board finds that this has not 
affected the essential fairness of the adjudication because 
the post-adjudicatory notice and opportunity to develop the 
case were provided during the extensive administrative 
appellate proceedings that have preceded the Board's 
adjudication of these increased rating issues.  See Vasquez-
Flores, supra, at 46.  Moreover, because the veteran has 
already received notification, even if by means other than 
the formal VCAA notification letters, a remand is not 
warranted at this point because it would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.   

II.  Background

The veteran submitted a claim for increased ratings for his 
Osgood Schlatter's disease of the right knee, rated as 30 
percent disabling, his arthritis of the right knee, rated as 
10 percent disabling, and his left iliac crest scar, rated as 
10 percent disabling.  He has been afforded several 
examinations in connection with these issues.  

A January 2003 examination revealed that the left iliac crest 
scar was unremarkable, though the veteran claimed that the 
scar and the underlying bone were tender to touch.  
Examination of the right knee showed increased bony 
prominence and tenderness to palpation.  There was no 
instability.  Flexion was to 85 degrees and extension was to 
between five and 10 degrees.  

A May 2006 examination report shows that the veteran 
complained of pain in the left iliac crest scar when he lay 
on that side.  He reported that if no pressure was applied on 
the scar he did not generally experience any pain on the 
site.  Examination of the scar revealed a scar measuring six 
cm in length and one-half cm in width that was 
hyperpigmented, minimally raised, and was mobile and not 
attached to the underlying tissue.  There was tenderness 
along the scar, but no evidence of ulceration, redness, or 
discharge.  Examination the right knee revealed that the 
veteran wore no brace, and had diffuse bony swelling in the 
region of the tibial tuberosity.  There was marked tenderness 
to palpation.  Flexion was to 105 degrees and extension was 
to 10 degrees.  Movements were slow and guarded, with pain 
over the last 25 to 30 degrees of flexion; the pain was not 
described as being limiting.  There was no evidence of 
weakened movement against resistance, and tibial and 
posterior drawer tests were negative.  McMurray's test was 
positive in that it elicited pain in the knee.  There was 
evidence of mild lateral instability.  

Another examination, in January 2007, reported that the 
veteran had burning pain in the left iliac crest scar, was 
unable to put a belt on, and was still unable to lie on his 
left side.  The scar was described as flat, hyperpigmented, 
well-healed, and mobile without any disfigurement, loss of 
tissue, or keloid formation.  It was tender to palpation.  
Examination of the right knee found flexion to be to 125 
degrees and extension to zero degrees.  All movements of the 
knee were performed slowly with some guarding at the end of 
flexion due to pain.  There was no evidence of weakened 
movement against resistance, and no additional loss of range 
of motion with repetitive movements of the knee.  Anterior 
drawer test, McMurray's test, and test for lateral 
instability were negative.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a specific 
disability is not listed in the rating schedule, rating is 
done by analogy to a closely related disease or injury in the 
Rating Schedule in which not only the functions affected, but 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20. 

The Court has also found, however, that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, 
as explained below, the Board has found no medical evidence 
of record that would warrant a staged rating for any of these 
three increased rating claims.  The currently assigned 
ratings are effective from many years before the date of 
receipt of the veteran's claim for increased ratings, and 
there is no evidence that a higher rating is warranted at any 
time either in the one year prior to the receipt of the 
current claim, or in the period since receipt of the claim.  
See Id.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, these 
regulatory provisions were taken into account in assessing 
the range of motion of the veteran's right knee arthritis.  

The veteran's right knee Osgood Schlatter's Disease 
disability is evaluated by analogy to the criteria found at 
Diagnostic Code 5257, other impairment of the knee.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, a 10 percent 
rating is for application when there is slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
for application when there is moderate recurrent subluxation 
or lateral instability.  A 30 percent rating is for 
application when there is severe recurrent subluxation or 
lateral instability.  Here, the veteran's right knee Osgood 
Schlatter's Disease disability is already rated as 30 percent 
disabling, the highest award available under Diagnostic Code 
5257, and a higher award is therefore not warranted.  Since 
this disability has been rated by analogy to Diagnostic Code 
5257 the Board has looked at other Diagnostic Codes to 
determine if utilization of another code might warrant a 
higher rating, but finds none.  Diagnostic Code 5256 is inapt 
because there is no ankylosis of the knee.  Diagnostic Code 
5262 is not for application because there is no evidence of 
nonunion of the tibia and fibula with loose motion requiring 
use of a brace.  The only other Diagnostic Code that offers a 
rating higher than the currently assigned 30 percent is 
Diagnostic Code 5261, but this is the code used to rate 
arthritis, as will be noted below, so a separate rating under 
this code would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2007).  

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards as 
noted above.  See 38 C.F.R. § 3.321 (2007).  It is undisputed 
that instability or subluxation of the knee can have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
In this case, examiners have not described the veteran's 
instability as being worse than mild or moderate, not to 
mention severe.  In fact, several times it was specifically 
noted that there was no instability.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  

Turning to the veteran's right knee arthritis, this 
disability is evaluated utilizing the rating criteria found 
at Diagnostic Code 5260, limitation of flexion of the leg at 
the knee joint, and Diagnostic Code 5261, limitation of 
extension of the leg at the knee joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a non-compensable (zero percent) 
rating is for application when flexion is limited to 60 
degrees.  A 10 percent rating is for application when flexion 
is limited to 45 degrees.  A 20 percent rating is for 
application when flexion is limited to 30 degrees.  A 30 
percent rating, the highest available under Diagnostic Code 
5260, is for application when flexion is limited to 15 
degrees.  Normal flexion for VA rating purposes is 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  Here, the evidence 
provided by the VA examinations summarized above shows that, 
at worst, the veteran's right knee flexion is limited to 85 
degrees, which warrants a non-compensable evaluation, and 
thus does not warrant an increased rating.  Even when better 
flexion was noted, but pain occurred through the last several 
degrees of motion, the limitation did not rise to a 
compensable level.  In other words, if the degree of motion 
at which pain began was considered the functional end point 
for flexion, that limitation did not equate to 45 degrees.  

Under Diagnostic Code 5261, a non-compensable (zero percent) 
rating is for application when extension is limited to five 
degrees.  A 10 percent rating is for application when 
extension is limited to 10 degrees.  A 20 percent rating is 
for application when extension is limited to 15 degrees.  A 
30 percent rating is for application when extension is 
limited to 20 degrees.  A 40 percent rating is for 
application when extension is limited to 30 degrees.  A 50 
percent rating is for application when extension is limited 
to 45 degrees.  Normal extension for VA rating purposes is 
zero degrees.  Id.  Here, as noted above, at worst, the 
veteran's right leg extension has been limited to between 
five and 10 degrees.  At 10 degrees of extension, the 
appropriate rating is the currently assigned 10 percent, and 
a higher rating is not warranted.  No additional loss was 
noted as a result of functional debility due to pain.

The veteran's left iliac crest scar has been rated utilizing 
the criteria found at 38 C.F.R. § 4.118.  The Board notes 
that § 4.118 was amended effective August 30, 2002.  Because 
the veteran's claim was received before the effective date of 
the changes, the Board will evaluate the scar disability 
utilizing both the old and the new criteria, and award the 
highest rating found to be applicable from either the old or 
the new criteria.  

Under both the old and the new criteria, the veteran's scar 
has been rated utilizing the criteria found at Diagnostic 
Code 7804, superficial scars.  Though wording of the rating 
criteria differs slightly under the old and new criteria, the 
only rating available under either is the presently assigned 
10 percent, and a higher rating is therefore not warranted 
under this code.  As for other potentially applicable codes, 
the veteran's scar is not of the head, face or neck 
(Diagnostic Code 7800), and there is no indication that it 
causes any limitation of function (Diagnostic Code 7805).  It 
is not deep or of a size (144 square inches) that would 
warrant a compensable rating, and it is not ulcerated or 
unstable.  Diagnostic Codes 7801, 7802, 7803.  Consequently, 
whether considered under old or new rating criteria, a higher 
rating is not warranted.

As with Osgood Schlatter's disease of the knee, neither the 
right knee arthritis nor the left iliac crest scar causes any 
disability that is so exceptional or unusual as to render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that either 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that each has an effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  The very problems experienced by the 
veteran are those specifically contemplated by the rating 
criteria.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
any issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned disability ratings, and that higher 
ratings are not warranted.  38 C.F.R. § 4.7.  


ORDER

Entitlement to an increased rating for right knee Osgood 
Schlatter's Disease, currently rated as 30 percent disabling, 
is denied.

Entitlement to an increased rating for arthritis of the right 
knee, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for a scar on the left 
iliac crest, currently rated as 10 percent disabling, is 
denied.


REMAND

The veteran was denied service connection for diabetes in a 
rating decision dated in November 1986 and again in October 
2001.  He submitted a request to reopen his claim of service 
connection for diabetes in correspondence received in March 
2002, asserting that he was afflicted with type II, not type 
I, diabetes mellitus.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 
(2007).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  The Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

However, before the Board can even address the issue of new 
and material evidence, it must again remand this issue for 
further development.  

The Board notes that the record contains two treatment notes 
that seem to indicate that the veteran has both type I and 
type II diabetes mellitus.  To resolve this ambiguity, the RO 
requested a medical opinion as to whether the veteran has 
diabetes mellitus, type I, or diabetes mellitus, type II.  In 
an opinion dated in November 2003, VA physician P.N., M.D., 
noted that from the onset the veteran's clinical picture has 
been consistent with type I diabetes.  Dr. N. noted that the 
distinction between type I and type II could have been 
established by laboratory evaluation, but that he was not 
able to find any such documentation.  Unless such work-up 
revealed some additional information, Dr. N. opined that the 
veteran's diagnosis should be considered to be type I 
diabetes.  

Accordingly, the Board remanded this issue in January 2006, 
directing the RO to investigate whether laboratory testing to 
establish whether the veteran's diabetes mellitus is type I 
or type II is possible.  If so, the RO was to arrange for the 
veteran to be so tested, with the involvement of a VA 
physician to whatever extent was necessary.  The Board finds 
no mention of whether any inquiry was made into the testing, 
and no testing was conducted in either of the examinations 
given during the remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issue on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2007).  

Medical treatises suggest that testing to see if the blood 
contains the antibodies that attack islet cells will help 
determine if a patient has type I diabetes.  The Board must 
remand again in order to obtain the medical evidence 
necessary to determine whether the veteran's diabetes is type 
I or type II.  On remand, the AOJ must ensure that any tests 
necessary to establish whether the veteran's diabetes 
mellitus is type I or type II are conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination by a clinician with 
expertise in endocrinology for the 
specific purpose of determining whether 
the veteran has type I or type II 
diabetes mellitus.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed, including 
tests necessary to determine the type of 
diabetes, and the results noted in the 
examination report.  If testing to 
determine the specific type of the 
veteran's diabetes is not possible, the 
examiner should so state.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ must ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, specifically with 
respect to the instructions to conduct 
the testing necessary to determine 
whether the veteran has type I or type II 
diabetes mellitus.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


